UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended: June 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from: to Commission File Number: 000-28739 MOBICOM CORPORATION (Exact name of registrant as specified in its charter) Nevada 91-1903590 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3328 Granada Ave, San Diego, California 92104 (Address of principal executive offices) (Zip Code) (619) 977-1515 (Registrant’s telephone number, including area code) Satellite Security Corporation (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non- accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at August 15, 2008 Common Stock 52,222,034 shares TABLE OF CONTENTS Part I — Financial Information Item1. Financial Statements (unaudited) 3 Item2. Managements Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 12 Item4. Controls and Procedures 12 Part II — Other Information Item1. Legal Proceedings 14 Item1A. Risk Factors 14 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item3. Defaults Upon Senior Securities 14 Item4. Submission of Matters to a Vote of Security Holders 14 Item5. Other Information 14 Item6. Exhibits 14 2 Table of Contents PART I — FINANCIAL INFORMATION ITEM
